Citation Nr: 1228297	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  08-21 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran had active service from July 1972 to July 1976. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas, that denied the Veteran's claim of entitlement to service connection for a low back disability. 

In September 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part. 


REMAND

Although the Board recognizes that the Veteran's appeal already has been remanded twice, an additional remand is necessary to ensure that there is a complete record on which to decide the Veteran's claim and he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board noted in its September 2010 remand that the Veteran had submitted a Notice of Award of Social Security Administration (SSA) disability benefits.  As his SSA records were not associated with the claims file, the Board directed the RO/AMC to obtain these records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Pursuant to the Board's September 2010 remand, the RO obtained and associated the Veteran's SSA records with the claims file and readjudicated his claim.  The Board notes that the Veteran's SSA records contained clinical evidence of a back disability different than what was diagnosed at the Veteran's most recent VA spine examination in April 2010.  For example, SSA records dated in August 2005 indicated that the Veteran sought treatment for low back pain.  X-rays revealed severe degenerative disc disease (DDD) with prominent spondylosis as well as bilateral spondylosis.  The Veteran was diagnosed as having low back pain of degenerative joint disease (DJD) and osteoarthritis (OA) type.  The physician did not render an opinion as to the etiology of the Veteran's low back disability.  

On VA examination in April 2010, the Veteran was diagnosed with lumbar strain.  The examiner opined that the Veteran's current low back disability was not incurred in or aggravated by active service, including in-service treatment for low back pain.  The examiner's rationale was that the Veteran only had intermittent back pain and his in-service low back injury apparently had been a soft tissue injury.  

The Board finds it significant that the April 2010 VA examiner did not have access to or review the Veteran's SSA records.  The Board notes in this regard that the Court has held that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2010 VA examiner's opinion concerning the etiology of the Veteran's low back disability is not yet adequate for VA disability rating purposes in light of the evidence in the Veteran's SSA records of a more severe low back disability diagnosed after August 2005 x-rays.  See also 38 C.F.R. § 4.2 (2011).  Thus, the Board finds that, on remand, the RO/AMC should ask the April 2010 VA examiner to provide an addendum to the April 2010 examination report as to whether his opinion concerning the etiology of the Veteran's low back disability has changed following a review of the Veteran's SSA records.


Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Dallas, Texas, and ask the VA examiner who conducted the Veteran's April 1, 2010, VA spine examination to provide an addendum to this examination report in which he states whether his opinion concerning the nature and etiology of the Veteran's low back disability has changed following a review of the Veteran's Social Security Administration (SSA) records.  The examiner specifically should discuss the clinical significance, if any, of August 2005 x-rays which revealed severe degenerative disc disease with prominent spondylosis as well as bilateral spondylosis.  A complete rationale must be provided for any opinions expressed in the addendum to the April 2010 examination report.

2.  If, and only if, the VA clinician who conducted the Veteran's April 1, 2010, VA spine examination, is not available, then schedule the Veteran for appropriate examination to determine the nature and etiology of his low back disability.  The claims file and a copy of this remand must be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  All appropriate testing, to include x-rays, should be conducted.  The examiner should identify any low back disability currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability, if diagnosed, is related to active service or any incident of service.  The examiner specifically must address the clinical significance, if any, of August 2005 x-rays which revealed severe degenerative disc disease with prominent spondylosis as well as bilateral spondylosis.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he often had problems with his back during a tour of duty in South Korea during active service and that, during a tour of duty in Germany during active service, he had daily back pain.  

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

